DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's amendments and arguments filed 7/15/2022 have failed to overcome the rejections over the cited prior art.
Applicant argues that the amended claims include the limitations of  “wherein the light-selective mulch is configured to block a portion of light within a first light spectrum, and to transmit a portion of light within a second light spectrum; and wherein the first light spectrum ranging from 350 nanometers (nm) to 500 nm, and the second light spectrum ranging from 650 nm to 1000 nm.”   Applicant further argues that the cited prior art fails to disclose or render obvious the added limitations.
However, the courts have held that “[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer.” Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).
As discussed in the rejections, the disclosure of Phillips et al embodies a mulch ed having a coating comprising functional additives that include, in some embodiments, surfactants and wetting agents such as a salt of ligninsulfonic acid (a lignosulfonate), polysaccharides, hydrophobically-modified starches and/or polyvinyl alcohol.  Absent convincing evidence of unexpected results commensurate in scope with the claims, it would have been obvious to one of ordinary skill in the art to include a mixture of a lignosulfonate and polysaccharides and/or hydrophobically-modified starch and/or polyvinyl alcohol in the coating composition with a reasonable expectation of success in obtaining a suitable coated mulch.
Obtaining the claimed light selective properties in the coated mulch would also have been obvious because, where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  “Products of identical chemical composition cannot have mutually exclusive properties.” 
Applicant has failed to provide evidence of unexpected results commensurate in scope with the claims.  Figure 1 appears to demonstrate that the claimed limitation of blocking a portion of light within a first light spectrum, and transmission of a portion of light within a second light spectrum; and wherein the first light spectrum ranging from 350 nanometers (nm) to 500 nm, and the second light spectrum ranging from 650 nm to 1000 nm does not require lignin to be a component of the coating (as shown in the control sample with no lignin).
The outstanding rejections over the cited prior art are maintained.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-7, 10-11 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Phillips et al (US 2016/0083651).
Claims 1-3: Phillips et al discloses a method of coating a particulate landscaping material such as mulch (Abs, [0002], [0008]).  Mulch reads on a substrate.  The coating material includes a functional additive that provides a functional attribute such as encouraging or deterring plant growth, controlling pests, controlling the advancement of fungi, etc. ([0025]-[0026]).  In some embodiments, the functional additive includes wetting agents, surfactants, fungicides, etc. [0026], preferred surfactants being a salt of ligninsulfonic acid (a lignosulfonate) [0168], which is a claimed species of lignin.  Other preferred surfactants and wetting agents include polysaccharides, hydrophobically-modified starches and polyvinyl alcohol [0168].  
The courts have held that it is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).  Absent convincing evidence of unexpected results commensurate in scope with the claims, it would have been obvious to one of ordinary skill in the art to include a mixture of a lignosulfonate and a polysaccharides and/or hydrophobically-modified starch and/or polyvinyl alcohol in the coating composition with a reasonable expectation of success in obtaining a suitable coated mulch.
The coating is applied to the mulch as an atomized spray in a mixing chamber [0180], therefore the coating is applied to the surface of the mulch or, at least, a surface coating would have been obvious to one of ordinary skill in the art.
The coated mulch will exhibit the claimed light-selective properties of blocking a portion of light within a first light spectrum, and transmission of a portion of light within a second light spectrum; and wherein the first light spectrum ranging from 350 nanometers (nm) to 500 nm, and the second light spectrum ranging from 650 nm to 1000 nm or, at least, obtaining a mulch exhibiting the claimed light-selective properties would have been obvious to one of ordinary skill in the art because, where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  “Products of identical chemical composition cannot have mutually exclusive properties.” 
Claim 4: One of ordinary skill in the art would certainly tailor a mixture of the surfactants and wetting agents to proportions to reach desired function/properties of the mulch. It is by now well settled that where patentability is predicated upon a change in a condition of a prior art composition, such as a change in concentration or the like, the burden is on the applicant to establish with objective evidence that the change is critical, i.e., it leads to a new, unexpected result. In re Woodruff, 919 F.2d 1575, 1578 (Fed. Cir. 1990); In re Aller, 220 F.2d 454, 456 (CCPA 1955). In the present case, Applicants have advanced no objective evidence which establishes that using such ranges would produce anything other than expected results. 
Claim 5: Phillips et al does not disclose the thickness of the coating.  However, the thickness of the coating will affect the overall composition of the mulch.  Therefore, it would have been obvious to one of ordinary skill in the art to determine the thickness of the coating to obtain the desired function/properties of the mulch for reasons given previously.
Claim 6: Phillips et al discloses that the mulch can include any type of biodegradable natural fiber, including wood, paper, etc. [0009].  Therefore a substrate comprising paper would have been obvious to one of ordinary skill in the art from the disclosure of Phillips et al.
Claim 7: Phillips et al discloses that the mulch can include hardwood and/or softwood [0009], therefore a paper substrate comprising hardwood and softwood would have been obvious to one of ordinary skill in the art from the disclosure of Phillips et al.  Absent convincing evidence of unexpected results commensurate in scope with the claims, obtaining a claimed ratio of hardwood to softwood would have been obvious for reasons given previously, with a reasonable expectation of success in obtaining a suitable coated mulch.
Claim 10: Phillips et al discloses several functional additives for the coating in the form of salts, including surfactants and wetting agents ([0078], [0105], [0112], [0168]).  Absent convincing evidence of unexpected results, selecting a functional additive in salt form would have been obvious to one of ordinary skill in the art with a reasonable expectation of success in obtaining a suitable coated mulch.
Claim 11: As discussed above, Phillips et al discloses a method of making the mulch comprising coating the mulch with a formulation comprising a lignosulfonate and a starch and/or polyvinyl alcohol  In an example, a coating formulation comprising 370 lbs of water and 62.3 lbs of functional additives (solids), thereby obtaining a solids content of about 14.5% by weight [0279], which is in the claimed range.  While the functional additives used were different from the surfactants and wetting agents, one of ordinary skill in the art would have found the solids content to be an obvious guide for other coating formulations.
Claim 13: For reasons discussed above, one of ordinary skill in the art would certainly have tailored a mixture of the surfactants and wetting agents to claimed proportions to reach desired function/properties of the mulch absent convincing evidence of unexpected results commensurate in scope with the claims.
Claim 14: Phillips et al discloses lignosulfonates, which are claimed species of lignin.
Claim 15: Phillips et al discloses that the formulation comprises water as a carrier.  Phillips et al also discloses several functional additives for the coating in the form of salts, including surfactants and wetting agents ([0078], [0105], [0112], [0168]).  Absent convincing evidence of unexpected results, selecting a functional additive in salt form would have been obvious to one of ordinary skill in the art with a reasonable expectation of success in obtaining a suitable coated mulch.

Claims 1-7 and 10-15 are rejected under 35 U.S.C. 103 as being unpatentable over Phillips et al, as used above in the rejection of Claim 1 above, and further as evidenced by Slanghek et al (US 2005/0279019) and GREENAGROCHEM (Lignin Properties). 
Claims 1-7, 10-11 and 13-15: Phillips et al does not disclose lignin   However, Phillips does disclose that the coating comprising functional additives are used for controlling the advancement of fungi, and that functional additives include fungicides [0026].  Lignin is a known fungicide in the art used for treating soil coverings (for evidence, see Slanghek et al, [0020]).  Therefore, it would have been obvious to one of ordinary skill in the art to included lignin as a fungicide in the formulation to aid in controlling the advancement of fungi in the treated mulch.
Regarding Claim 12, some lignins have limited solubility in plain water (see GREENAGROCHEM, section 3. The solubility of lignin), therefore employing a composition comprising lignin and water as an emulsion would have been obvious.

Claims 8-9 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Phillips et al, as used in the rejection of Claim 1 above, and further in view of Backfolk et al (US 2018/0355248), with the evidence of Hauschel et al (US 2016/0060814).
Claims 8-9: Phillips et al does not disclose that the surface coating comprises an optical brightening agent, but does disclose that the coating material can be combined with a colorant [0169].  Backfolk et al discloses a mulch comprising a paper substrate, functional additives, and at least one layer of microfibrillated polysaccharide, preferably in the form of a film  or coating (Abs, [0009]-[0014]).  The mulch comprises a colorant that includes one or more UV absorbents [0033]. The fluorescent whitening agents of the species 4,4’-diamino-2,2’-stilbenesulfonic acid are known UV absorbers in the art (Hauschel et al, [0005]-[0006]).  Therefore, absent convincing evidence of unexpected results commensurate in scope with the claims, it would have been obvious to one of ordinary skill in the art to add a claimed optical brightener as a colorant to the coating of Phillips et al in view of Backfolk et al with a reasonable expectation of success in obtaining a suitable coated mulch.
Claim 20: Backfolk et al discloses that the coating film also include waxes in some embodiments as water repelling agents [0030].  It would therefore have been obvious to one of ordinary skill in the art to apply an additional wax-based coating as a water repelling agent with a reasonable expectation of success in obtaining a suitable coated mulch.

Allowable Subject Matter
Claims 16-19 are allowed over the prior art.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art fails to disclose or reasonably suggest a method of preparing a lignin formulation as claimed.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS R CORDRAY whose telephone number is (571)272-8244. The examiner can normally be reached Monday-Friday 8 AM-5 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on (571) 270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DENNIS R CORDRAY/           Primary Examiner, Art Unit 1748